Citation Nr: 1144542	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1967 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In June 2011, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The Veteran was subject to acoustic trauma in service through the performance of his assigned duties as a helicopter mechanic.  

2.  The competent medical evidence does not reflect a current left ear hearing loss disability.  

3.  Hearing loss of the right ear for VA purposes is not shown in service or for decades following the Veteran's separation from military service, and the current right ear hearing loss is not shown to be related to service.    

4.  Tinnitus is not shown in service or for decades following the Veteran's separation from military service, and the current tinnitus is not shown to be related to service.    


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Right ear hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 &); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, to the extent possible, the RO has obtained private treatment records.  The Veteran was contacted in June 2011 and asked to provide information so that VA could obtain treatment information from two private doctors.  He did not respond.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Also specific medical opinions pertinent to the issues on appeal were obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of claims that has not been obtained or that RO has not attempted to obtain.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Evidence

The Veteran claims that service connection is warranted for bilateral hearing loss and for tinnitus.  He states that he was exposed to acoustic trauma as a helicopter mechanic in service.  His DD Form 214 shows that his MOS was helicopter mechanic.  Thus exposure to acoustic trauma in service is conceded.  

Service treatment records are negative for any complaints, treatment, or diagnoses related to hearing loss or tinnitus.  

The Veteran was examined by VA in April 2009.  The claims file was reviewed.  The examiner commented that audiometric results located from enlistment and separation were normal.  It was noted that the Veteran was a helicopter repairman in service and he reported noise exposure in this capacity.  He denied recreational noise exposure and it was noted that as a civilian he had been an aircraft mechanic.  He complained of tinnitus which had its onset during service, and which is constant.  




On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
55
55
65
LEFT
10
10
10
15
25

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and of 94 percent in the left ear.  The examiner found mild to moderately severe hearing loss in the right ear and normal hearing in the left ear.  The examiner found that tinnitus was not related to the hearing loss.  The examiner opined that the hearing loss and tinnitus are not the result of noise exposure during military service.  The examiner stated that this was based on the clinical expertise and experience as a licensed audiologist.  It was pointed out that at separation the Veteran's hearing was normal and there was no progression in the Veteran's hearing thresholds from enlistment to separation.  It was noted that there was noise exposure in the Veteran's military experience and that exposure to either impulse sounds or continuous exposure can cause temporary threshold shift which usually abates in 16 to 48 hours after exposure.  The examiner stated that impulse noise may also result in immediate and permanent hearing loss and that continuous and repeated exposure to loud noise may also cause permanent hearing loss.  She went on to say that since the damage from noise exposure occurs at the time of exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift.  She said that additional noise exposure, aging and health conditions since separation are likely contributing factors in the Veteran's hearing loss and tinnitus.  

In a September 2010 letter, a private physician stated that the Veteran was a patient who complained of hearing loss that was noted in 2004 by Dr. Alan Nissen.  It was noted that the Veteran's hearing was normal at separation but in 2004 Dr. Nissen identified hearing loss.  The examiner stated that the Veteran worked on helicopters in service in very loud situations and that he did notice tinnitus while working on the aircraft.  He stated that the tinnitus continued to progress to this time.  The examiner said that the Veteran reported that the hearing protection he had during his service in Vietnam was inadequate.  The examiner said that with reasonable degree of medical certainty the Veteran's hearing loss is related to his noise exposure during his 18 month military service in Vietnam.  He reported that he had asked Dr. Nissen to re-evaluate the Veteran in this regard.  

In September 2010, the RO received a statement from the Veteran's brother.  He stated that he noticed that the Veteran's hearing seemed worse than when he left for the service.  He also stated that the Veteran may have mentioned the ringing in his ears now and then, but that this was a long time ago and he was not completely sure if he did or not.  

Left Ear Hearing Loss

Based on the evidence of record, the Board finds that service connection for left ear hearing loss is not warranted.  Objective testing conducted during the Veteran's April 2009 VA examination did not demonstrate a current hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  The examiner indicated that hearing loss was not demonstrated in the left ear.  There is no other competent medical evidence in the record demonstrating a current left ear hearing loss disability.

The Board has considered the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board finds that the Veteran is not competent to render diagnoses of in-service or post-service hearing loss.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his left ear hearing loss is the result of exposure to noise in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between diagnosed hearing loss and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements and the statement offered by his brother are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, and that his brother is competent to attest to observable symptoms, the fact that the Veteran did not complain of left ear hearing loss in service and was in fact not shown to have documented complaints of hearing loss until many years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds the lay assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

Right Ear Hearing Loss

First addressing the question of current disability, the Board points out that the competent evidence shows that the Veteran has right ear hearing loss to an extent recognized as a disability for VA purposes (see 38 C.F.R. § 3.385).  However, in this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is related to conceded acoustic trauma in service.

The Board acknowledges the Veteran's contentions that he has experienced chronic and/or continuity of symptomatology of right ear hearing loss since service; however, while there is a reference to hearing loss being documented in 2004 by a private examiner, the first objective evidence that the Veteran had symptoms of right ear hearing loss is found in the April 2009 VA audiology record.  This is more than 30 years after service, and weighs heavily against a finding of continuity of symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In 2009, the Veteran reported complaints of gradual progressive hearing loss with onset cited subsequent to acoustic trauma while serving in Vietnam.  The Veteran reported a history of military noise exposure as a helicopter mechanic and post-service noise exposure through work as an air craft mechanic.   

The Board notes that medical evidence includes contradicting nexus opinions.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the opinion offered by the VA examiner in April 2009 has greater probative value than the opinion offered by the private examiner.  In this regard, in providing this requested medical comment concerning this case, this VA examiner not only reviewed the claims file for the pertinent medical and other history, she also more importantly discussed the underlying rationale of her opinion as determined by these objective clinical findings.  So the opinion has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also is based on valid and reasoned medical analysis, again, with explanation as to why she concluded unfavorably, which is where most of the probative value of the opinion is derived.  Further the examiner is a licensed audiologist who has expertise in evaluating hearing disorders.  On the other hand, the private examiner is a medical doctor.  He did not specifically examine the Veteran for defective hearing but rather relied on a 2004 record from another private doctor (whose records VA has been unable to obtain although an attempt was made) regarding a hearing loss.  The examiner only referred to service records and did not address the April 2009 VA examination report.  Further he provided no rationale for his finding.  

The Board finds that the April 2009 examiner's opinion constitutes the most probative evidence on the medical nexus questions since the VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered. 

Based on the above, the evidence also does not support service connection by a presumptive basis because there is no competent medical evidence showing that the Veteran's right ear hearing loss manifested itself to a degree of 10 percent or more within one year from the date of his separation from service.  38 C.F.R.  §§ 3.307(a)(3), 3.309(a).

The Board notes that the Veteran is competent to report that he has experienced right ear hearing loss ever since service, and his brother is competent to report on observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board is unable to find that these reports are credible.  His service treatment records are negative for reports of right ear hearing loss.  Moreover, it is considered unlikely that an individual with the reported symptoms would wait for over 30 years to seek treatment.  Finally, there is no evidence of record that the Veteran or his brother have specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Under these circumstances, the Board concludes that the claim for service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Tinnitus 

After a review of all the evidence, lay and medical, the Board also finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).   

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to noise in service in his capacity as a helicopter mechanic. However, the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of tinnitus in service.  Service treatment records are negative for any complaints, diagnosis, or treatment for tinnitus.  The weight of the evidence demonstrates that tinnitus symptoms have not been continuous since service separation. The post-service evidence shows no history, complaints, findings, or diagnosis of tinnitus after service separation until many years later in 2009.  

With regard to the Veteran's assertions, that tinnitus began in service continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his tinnitus, his recent report of continuous symptoms since service is outweighed by the medical evidence of record, and is not credible.  See Charles, 16 Vet. App. at 370.  The Board finds that the Veteran's statements as to chronic tinnitus in service and continuous tinnitus after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service tinnitus complaints, symptoms, or treatment; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hearing loss or tinnitus for many years after service until 2009.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with his current claim against the lack of continuity of symptomatology in the record, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for over  30 years is a factor, along with medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The statement provided by his brother is no conclusive since he reported that he was not completely sure if the Veteran mentioned ringing in his ears after service.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed tinnitus is not related to his active service, specifically including the noise exposure during service.  In a September 2010 private letter, which weighs in favor of the Veteran's claim, the private examiner opined that the Veteran's tinnitus began in service and continued from that time.  In the April 2009 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current tinnitus was not likely related to his exposure to noise in service.  Reasoning was provided.  She reported that additional noise exposure, aging and health conditions since service were likely contributing factors in the Veteran's tinnitus.  

The Board finds that the private audiological opinion is of little probative value because the private examiner supplied a bare conclusion and did not support the opinion with a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  The VA audiological opinion is of more probative value because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current reports of tinnitus and his military service, including no credible evidence of chronic symptoms in service or continuity of symptomatology of tinnitus after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


